DETAILED ACTION
This action is in response the communications filed on 07/27/2021 in which claims 1 and 19 are amended, and claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2021 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In regard to claims 10 and 17,
Step 1:  Is the claim to a process, machine, manufacture, or composition of matter? 
 Yes, claim 10 recites a method, and therefore is a process, which is a statutory category of invention; claim 17 recites a system comprising a memory and a processing device, and therefore is a machine, which is a statutory category of invention

Step 2A, prong 1: Does the claim recite an abstract idea, law of nature or natural phenomenon? 
Yes, claims 10 and 17 recite “... identifying… a plurality of live-stream media items and… a level of confidence the user is to consume a respective live-stream media item of the plurality of line-stream media items; ” 
	The limitation of identifying a set of items and a confidence value for each of the items, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, and therefore is a mental process. That is, identifying a set of media items and their respective level of confidence from a trained model encompasses an evaluation or judgement that can be performed in the human mind.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the mental processes of abstract ideas. Accordingly, the claims 10 and 17 recite an abstract idea.

Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
No, the judicial exception is not integrated into a practical application. In particular, claim 17 recites “a memory and a processing device,” and claims 10 and 17 recite the receiving, providing and obtaining steps.

Claim 17: The use of “a memory and a processing device” amounts to an attempt to generally link the use of a judicial exception to a computer technological environment or field of use - see MPEP 2106.05(h).
Claims 10 and 17: Both of the limitations of “receiving an indication of a user access by a user to a content sharing platform;” and “obtaining, from the trained machine learning model, one or more outputs…” as a whole, represent data gathering. A step of gathering data for use in a claimed process is an insignificant extra-solution activity – see MPEP 2016.05(g).
The limitation of “… responsive to receiving the indication of the user access, providing to a trained machine learning model first input comprising contextual information associated with the user access to the content sharing platform, second input comprising user information associated with the user access, and third input comprising live-stream media items that are live streamed concurrent with the user access and that are currently being consumed by users of a first plurality of user clusters on the content sharing platform;” as a whole, is providing three inputs to a trained model, and therefore represent  transmitting data over a network . A step of transmitting data over a network is an insignificant extra-solution activity – see MPEP 2016.05(d). 

Accordingly, these additional elements do not provide a meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea. The claims 10 and 17 as a whole, considering all additional elements both individually and in combination, are directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No, the claims 10 and 17 do not recite additional elements that amount to an inventive concept (significantly more) than the recited judicial exception. 
Claim 17:  These additional elements, as explained above: “a memory and a processing device” are generally linking the use of a judicial exception to a computer environment; claims 10 and 17: the receiving/providing/obtaining steps are insignificant extra-solution activities. 

Claims 10 and 17:  Further, the following limitations are well-understood, routine and conventional:
“receiving an indication of a user access by a user to a content sharing platform” is receiving or transmitting data over a network – see MPEP 2106.05(d). 
“… providing to a trained machine learning model first input… second input… and third input…” is receiving or transmitting data over a network – see MPEP 2106.05(d). 
“obtaining, from the trained machine learning model, one or more outputs…” is receiving or transmitting data over a network – see MPEP 2106.05(d). 

Accordingly, considering the claim as a whole and the additional elements both individually and in combination, do not provide significantly more than the abstract idea. These independent claims are not patent eligible.

Dependent claims 11 and 18 recites “… providing a recommendation… in view of the level of confidence the user is to consume the respective live-stream media item…” The claim recites more specifics of the abstract idea (an evaluation or judgement), the judicial exception identified in step 2A prong 1 in connection with claims 10 and 17. 

Dependent claim 12 recites “… determining whether the level of confidence associated with each the plurality of live-stream media items exceeds a threshold level; and responsive to determining that the level of confidence associated with the one or more of the plurality of live-stream media items exceeds the threshold level…” The claim recites more specifics of the abstract idea (an evaluation or judgement), the judicial exception identified in step 2A prong 1 in connection with claim 10. Further, “providing the recommendation for each of the one or more of the plurality of live-stream media items to the user” is an insignificant extra-solution activity.

Dependent claim 13 recites “… the trained machine learning model has been trained using a first training input.” As it merely specifies a particular technological environment in which to apply the abstract idea of "identifying" (from Claim 10) - the training isn't positively recited, so it's not an improvement in technology/practical application - see MPEP 2106.05(h).
 
Dependent claims 14-16 recite “the first training input identifies ‘a first user cluster of the second plurality of user clusters...,’ ‘a second user cluster of the second plurality of user clusters…,’ and ’ a third user cluster of the second plurality of user clusters…’ respectively in claims 14-16”. The additional elements amount to generally linking the use of a judicial exception (the “identifying” step) to a particular technical field of use - see MPEP 2106.05(h).

In sum, in step 2A prong 2, dependent claims 13-16 recite additional elements do not integrate the judicial exception into a practical application, and the “providing” step in claim 12 is an insignificant extra-solution activity.
In step 2B, dependent claims 13-16 recite those additional elements do not amount to significantly more than the judicial exception, and the “providing” step in claim 12 is an insignificant extra-solution activity.
Further, the providing step in claim 12 is well-understood, routine and conventional (WURC):
 “providing the recommendation… to the user” is receiving or transmitting data (a classification target) over a network – see MPEP 2106.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jannach ("Leveraging Multi-Dimensional User Models for Personalized Next-Track Music Recommendation").

    PNG
    media_image1.png
    259
    1150
    media_image1.png
    Greyscale
In regard to claims 1 and 19, Jannach teaches:

A method for training a machine learning model to recommend a live-stream media item to a user, the method comprising: 
(Jannach, p. 1636 "... we will use a kNN-based approach as the baseline algorithm..."; p. 1635 "The recommendation of a list of tracks to be played next given a user's most recent listening behavior has become a standard feature on today's music streaming platforms.")
(k-Nearest-Neighbor-based (kNN) is a machines learning model. A next-track music recommendation on a streaming platform is a live-stream media item.)
generating training data for the machine learning model, wherein generating the training data comprises: 
(Jannach, p. 1637 "We used three playlist datasets and two datasets that contain listening logs of several thousand users… The data is split into training and test sets [training data]..."
generating first training input, the first training input comprising one or more previously presented live-stream media items that were consumed by users of a first plurality of user clusters on a content sharing platform; 
(Jannach, p. 1635 "Employing the long-term interests [previously presented live-stream media items] can however help to adjust this selection, e.g., by considering… the tastes of their social friends."; p. 1636 "We examined the following approaches to determine which tracks from the user's long-term history to recommend..."; "... a standard feature on today's music streaming platforms [a content sharing platform].")
(Tracks in the long-term history (lth) in the logs of a user and user's social friends are previously presented live-stream media items. All users listening to tracks in the long-term history (lth) / past sessions are first user clusters. A music streaming platform is a content sharing platform.)
generating second training input, the second training input comprising one or more currently presented live-stream media items that are currently being consumed by users of a second plurality of user clusters on the content sharing platform; and 
(Jannach, p. 1636 "... the phrase short-term history (h) refers to the current listening session of a user "; "The kNN-based approach takes the recent listening history has an input…"; "Given a short-term listening history h (i.e., a sequence of tracks) [currently being consumed items], our goal is to... "; "We used three playlist datasets... that contain listening logs of several thousand users..."; The training a second plurality of user clusters.)
(Tracks in the recent/current listening session are currently presented live-stream media items. Users listening to the tacks in the short-term history (h) / current session are second user clusters.)
mapping a first target output to the first training input and the second training input, wherein the first target output identifies the live-stream media item and whether the user is to consume the live-stream media item; and
(Jannach, p. 1638 "The data is split into training and test sets and we then hide the last track of each playlist or listening session in the test set... The goal is to predict this last hidden track [target output]. For the time-ordered listening logs, we use a four-fold sliding-window validation, in which the newest session of each user is used for testing..."; p. 1635 "... our goal is to determine a relevance score for each possible next track t* using different signals."; p. 1637, "... utilize the listening logs of a user's Twitter friends [logs including lth of friends] that the user is following and incorporate the favorite tracks of friends into the next-track selection process...")
(The last hidden track in the current session is a first target output, which is a live-stream media item and its score is whether the user is to consume the item / play the next-track. Given the current session h of a user (without the last track) and the access to lth of the user and user's friends, the goal is to predict the hidden/last track of h (i.e. the target track is mapped to h of a user (second input) and lth of the user and friends (first input))
providing the training data to train the machine learning model on (i) a set of training inputs comprising the first training input and the second training input, and (ii) a set of target outputs comprising the first target output that is mapped to the first training input and the second training input.
listening logs of several thousand users... The listening logs provide the timestamps of each listening event... dataset includes the Twitter IDs of the users. [1st input]"; "The data is split into training and test sets and we then hide the last track [target output] of each playlist or listening session in the test set... For the time-ordered listening logs, we use a four-fold sliding-window validation [train a model], in which the newest session of each user [2nd input] is used for testing...")
(The training datasets include sessions (lth) from a user and a user's friends [1st input], current/newest listening sessions (h) from a user [2nd input], and the last track [target output].) (The grouping of lth of each user and user's friends and h of each user is a set of training inputs, and the grouping of the corresponding last track is a set of target outputs.) ('mapped to' has been explained in the previous limitation.)

    PNG
    media_image2.png
    232
    698
    media_image2.png
    Greyscale
In regard to claims 2 and 20, Jannach teaches:

The method of claim 1, wherein generating the training data further comprises: generating third training input, the third training input comprising first contextual information associated with user accesses by the users of the first plurality of user clusters that consumed the one or more previously presented live-stream media items on the content sharing platform; and generating fourth training input, the fourth training input comprising second contextual information associated with user accesses by the users of the second plurality of user clusters to that are consuming the one or more currently presented live-stream media items on the content sharing platform; and wherein the set of training inputs comprises the first, the second, the third, and the fourth training input.
(Jannach, p. 1636 "We examined the following approaches to determine which tracks from the user's long-term history to recommend given a recent listening history h… R2: Repeat tracks which have been listened to by the user at the same time of the day [contextual information] as the tracks from h.")

In regard to claim 3, Jannach teaches:
The method of claim 1, wherein generating the training data further comprises: generating fifth training input, the fifth training input comprising first user information associated with the users of the first plurality of user clusters that consumed the one or more previously presented live-stream media items on the content sharing platform; and generating sixth training input, the sixth training input comprising second user information associated with the users of the second plurality of user clusters that are consuming the one or more currently presented live-stream media items on the content sharing platform; and wherein the set of training inputs comprises the first, the second, the fifth, and the sixth training input. 


    PNG
    media_image3.png
    235
    692
    media_image3.png
    Greyscale

(Jannach, p. 1637 "… dataset includes the Twitter IDs of the users. We utilize this information to retrieve the friends of the users on Twitter and explore the effect of our proposed social score on this dataset.")


    PNG
    media_image4.png
    234
    697
    media_image4.png
    Greyscale
In regard to claim 4, Jannach teaches:

The method of claim 1, wherein each training input of the set of training inputs is mapped to the target output in the set of target outputs.
(Jannach, p. 1638 "The data is split into training and test sets and we then hide the last track of each playlist or listening session in the test set. The goal is to predict this last hidden track.")



    PNG
    media_image5.png
    185
    699
    media_image5.png
    Greyscale
In regard to claim 5, Jannach teaches: The method of claim 1, wherein the first training input comprises a first user cluster of the first plurality of user clusters that consumed a first previously presented live-stream media item of the one or more previously presented live-stream media items, wherein the first previously presented live-stream media item was live streamed to the first user cluster.

(Jannach, p. 1635 "Employing the long-term interests [previously presented live-stream media items] can however help to adjust this selection, e.g., by considering… the tastes of their social friends."; p.  the user's long-term history to recommend..." Tracks in the long-term history (lth) in the logs of a user and user's social friends are previously presented live-stream media items. Users and users' social friends listening to tracks in the long-term history (lth) are a 1st cluster of the first user clusters.)


    PNG
    media_image6.png
    118
    694
    media_image6.png
    Greyscale
In regard to claim 6, Jannach teaches: The method of claim 1, wherein the first training input comprises a second user cluster of the first plurality of user clusters that consumed a second previously presented live-stream media item of the one or more previously presented live-stream media items, wherein the second previously presented live-stream media item was presented to the second user cluster subsequent to being live streamed.
(Jannach, p. 1636 "Listening to one's favorite tracks repeatedly over time is common in the music domain… Given the list of tracks of a user's listening history T = [t1; t2; ... ; tn]; we measured the proportion of repetitions in the listening history of a user u..." Users listening to tracks repeatedly in the long-term history (lth) are a 2nd cluster of the first user clusters.)


    PNG
    media_image7.png
    163
    696
    media_image7.png
    Greyscale
In regard to claim 7, Jannach teaches: The method of claim 1, wherein the first training input comprises a third user cluster of the first plurality of user clusters that consumed different previously presented live-stream media items of the one or more previously presented live-stream media items, wherein the different previously presented live-stream media items were live streamed to the third user cluster and were subsequently classified in a similar category of live-stream media items.

(Jannach, p. 1637 "Many tracks on Last.fm are annotated with social tags that relate, for example, to the genre or mood of a track. The assumption of the next approach is that at least someusers repeatedly listen to tracks that have the same tagsattached. Given a recent history h, we can compute a tag-based similarity score scoretag as the cosine similarity of the averaged..." Users listening to tracks with a similar category/genre in the long-term history (lth) are a 3rd cluster of the first user clusters.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jannach in view of Bachmann ("Contextual Model-Based Collaborative Filtering for Recommender Systems") in further view of Hariri ("Adapting to User Preference Changes in Interactive Recommendation").
In regard to claim 8, Jannach does not teach, but Bachmann teaches: The method of claim 1, further comprising:
receiving an indication of a user access by the user to the content sharing platform; (Bachmann, p. 28 "1. The production phase starts every time a client issues a request [a user access] to the recommender service."; p. 6 "Collaborative filtering (CF) was the first technique used by a recommender system [platform] and is also considered to be the most popular and widely implemented [13]... CF provides recommendations based on the opinions of others who share the same interests as the user [content sharing][12].")
generating, by the machine learning model, a test output that identifies a test live-stream media item and a level of confidence the user is to consume the test live-stream media item; (Bachmann, p. 29 "7. The retrieved model with its auxiliary files is then passed to the predictor sub-component, which queries the model for the list of recommendations [test output];"; p. 11 "... local learning is considered a suitable approach for machine-learning algorithms that use large data volumes";  The predictor in the production layer is a trained machine learning model. 'live-stream' and relevance score/level of confidence are taught by Jannach.)
providing a recommendation of the test live-stream media item to the user; (Bachmann, p. 29 "This list of recommendations [test item] is then returned to the client."; 'live-stream' is taught by Jannach.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have train the recommender system of Jannach and deployed the system online/ in production phase as taught by Bachmann. Doing so would allow the system to provide an item to the user and be accessed by the user.

Jannach and Bachmann do not teach, but Hariri teaches: receiving an indication of consumption of the test live-stream media item by the user in view of the recommendation; and (Hariri, p. 4268 abstract "We focus on designing systems that interact with the user over a number of iterations and at each step receive feedback from the user in the form of a reward or utility value for the recommended items.")
responsive to the indication of consumption of the test live-stream media item by the user, adjusting the machine learning model based on the indication of consumption. (Hariri, p. 4269 Section 4 Interactive Recommendation "As more rewards are observed at each step, Bayesian updating is performed to update the θ distribution based on the observed rewards."; p. 4270 "In this setting, θ which characterizes the utility distribution for each item, represents a user’s preference model. It is a k-dimensional random vector drawn from an unknown multivariate distribution. The user model is updated after each interaction.")

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recommender system of Jannach and Bachmann to accept feedback as taught by Hariri. Doing so would allow the system to be adjusted according to the feedback.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jannach in view of Huang ("Real-time Video Recommendation Exploration").
In regard to claim 9, Jannach does not teach, but Huang teaches: The method of claim 1, wherein the machine learning model is configured to process a new user access by a new user to the content sharing platform and (Huang, p. 39 left col. "Second, new user actions should have influence on the model in real-time, i.e., the model should quickly adapt to the new user actions... The updating algorithm is shown in Algorithm 1... For new users or new items, we first initialize their vectors before the updating operation. We employ a distributed memory based key-value storage to store the xu and yi vectors, as we will illustrate in Section 5.1. Thus new users and items can be easily added.")
generate one or more outputs indicating (i) a current live-stream media item, and (ii) a level of confidence the new user is to consume the current live-stream media item. (Huang, p. 39 right col. "Final recommendations are generated by ranking these candidate videos according to the predicted preferences."; a currently being watched video in the final recommendations is a current live-stream media item; p. 38 right col. "... rui values that indicate the preferences of user u for video i."; rui value is a level of confidence whether the user chose to watch the recommended video)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recommender system of Jannach and Bachmann to accept new users as taught by Huang. Doing so would allow the system to accept new users and provide the recommendation quickly adapted to the new users’ actions.

Claims 10, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bachmann in view of Jannach.
In regard to claims 10 and 17, Bachmann teaches: A method, comprising:
the production phase [trained]"; p. 19 "(CF)2 operates in two phases: a training phase and a production phase. Each of these phases is represented as a layer in the architecture")
receiving an indication of a user access by a user to a content sharing platform; (Bachmann, p. 28 "1. The production phase starts every time a client issues a request [a user access] to the recommender service."; p. 6 "Collaborative filtering (CF) was the first technique used by a recommender system [platform] and is also considered to be the most popular and widely implemented [13]... CF provides recommendations based on the opinions of others who share the same interests as the user [content sharing][12].")
responsive to receiving the indication of the user access, (Steps 2-8 are occurred after step 1, receiving a user request.)
providing to a trained machine learning model (Bachmann, p. 29 "7. The retrieved model with its auxiliary files is then passed to the predictor sub-component, which queries the model for the list of recommendations;"; p. 11 "... local learning is considered a suitable approach for machine-learning algorithms that use large data volumes";  The predictor in the production layer is a trained machine learning model.)
first input comprising contextual information associated with the user access to the content sharing platform, second input comprising user information associated with the user access, and 
(Bachmann, p. 47, 4.3.2 Recommender Engine "This logic is implemented using a method called  provideRecommendationsForRequest, which receives as parameter a contextualized request in the form of an array containing the client identifier [user information] , item identifier, and contextual attribute [contextual information]")

    PNG
    media_image8.png
    516
    663
    media_image8.png
    Greyscale
… obtaining, from the trained machine learning model, one or more outputs (Bachmann, p. 29 "This list of recommendations [outputs] is then returned to the client.")


Bachmann does not teach, but Jannach teaches: third input comprising live-stream media items that are live streamed concurrent with the user access and that are currently being consumed by users of a first plurality of user clusters on the content sharing platform; and
(Jannach, p. 1636 "... the phrase short-term history (h) refers to the current listening session of a user "; "The kNN-based approach takes the recent listening history has an input…"; "Given a short-term listening history h (i.e., a sequence of tracks) [currently being consumed items], our goal is to... "; "We used three playlist datasets and two datasets that contain listening logs of several thousand users..."; a first plurality of user clusters.)
identifying (i) a plurality of live-stream media items and(ii) a level of confidence the user is to consume a respective live-stream media item of the plurality of live-stream media items.
(Jannach, "Given a short-term listening history h (i.e., a sequence of tracks), our goal is to determine a relevance score [a level of confidence] for each possible next track t* [live-stream media items] using different signals.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recommender system of Bachmann to accept contextual information as taught by Huang. Doing so would allow the system adapted to the current context of the user.
Claim 17 recite substantially the same limitation as claim 10, therefore the rejection applied to claim 10 also apply to claim 17. In addition, Bachmann teaches: a memory; anda processing device, coupled to the memory, to: (Bachmann, p. 53, "each case study was executed on a private server with 24 Cores Intel Xeon E5-2630 2.3 GHz and 96 GB RAM DDR3 1600 MHz running Ubuntu 14.04.2 LTS.")


In regard to claim 13, Bachmann and Jannach teach: The method of claim 10, wherein the trained machine learning model has been trained using a first training input comprising one or more previously presented live-stream media items that were consumed by users of a second plurality of user clusters on the content sharing platform. (Jannach, p. 1635 "Employing the long-term interests [previously presented live-stream media items] can however help to adjust this selection, e.g., by social friends."; p. 1636 "We examined the following approaches to determine which tracks from the user's long-term history to recommend...")

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recommender system of Bachmann to be trained with the data from clusters of users as taught by Huang. Doing so would allow the system to provide more recommendation based on the clusters of users.


    PNG
    media_image9.png
    210
    694
    media_image9.png
    Greyscale
In regard to claim 14, Bachmann and Jannach teach: The method of claim 13, wherein the first training input identifies a first user cluster of the second plurality of user clusters that consumed a first previously presented live-stream media item that was live streamed to users of the first user cluster.

(Jannach, p. 1635 "Employing the long-term interests [previously presented live-stream media items] can however help to adjust this selection, e.g., by considering… the tastes of their social friends."; p. 1636 "We examined the following approaches to determine which tracks from the user's long-term history to recommend...")

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recommender system of Bachmann to be trained with the data 


    PNG
    media_image10.png
    142
    696
    media_image10.png
    Greyscale
In regard to claim 15, Bachmann and Jannach teach: The method of claim 13, wherein the first training input identifies a second user cluster of the second plurality of user clusters that consumed a second previously presented live-stream media item that was presented to users of the second user cluster subsequent to being live streamed.
(Jannach, p. 1636 "Listening to one's favorite tracks repeatedly over time is common in the music domain… Given the list of tracks of a user's listening history T = [t1; t2; ... ; tn]; we measured the proportion of repetitions in the listening history of a user u...")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recommender system of Bachmann to be trained with the data from clusters of users as taught by Huang. Doing so would allow the system to provide more recommendation based on the clusters of users.

In regard to claim 16, Bachmann and Jannach teach: The method of claim 13, wherein the first training input identifies a third user cluster of the second plurality of user clusters that consumed different previously presented live-stream media items that were live streamed to users of the third 
    PNG
    media_image11.png
    183
    695
    media_image11.png
    Greyscale
user cluster and were subsequently classified in a similar category of live-stream media items.
(Jannach, p. 1637 "Many tracks on Last.fm are annotated with social tags that relate, for example, to the genre or mood of a track. The assumption of the next approach is that at least some users repeatedly listen to tracks that have the same tagsattached. Given a recent history h, we can compute a tag-based similarity score scoretag as the cosine similarity of the averaged...")

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recommender system of Bachmann to be trained with the data from clusters of users as taught by Huang. Doing so would allow the system to provide more recommendation based on the clusters of users.

In regard to claim 19, Claim 19 recite substantially the same limitation as claim 1, therefore the rejection applied to claim 1 also apply to claim 19. In addition, Bachmann teaches: a memory; anda processing device, coupled to the memory, to: (Bachmann, p. 53, "each case study was executed on a private server with 24 Cores Intel Xeon E5-2630 2.3 GHz and 96 GB RAM DDR3 1600 MHz running Ubuntu 14.04.2 LTS.")

Claims 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bachmann in view of Jannach in further view of Huang.
In regard to claims 11 and 18, Bachmann and Jannach do not teach, but Huang teaches: The method of claim 10, further comprising: providing a recommendation for one or more of the plurality of live-stream media items to the user of the content sharing platform in view of the level of confidence the user is to consume the respective live-stream media item of the plurality of live-stream media items. (Huang, p. 39 right col. "Final recommendations are generated by ranking these candidate videos according to the predicted preferences."; "the influence of user actions with high confidence levels is increased, which are more likely to represent users’ true preferences")
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recommender list of Bachmann and Jannach to be ranking/sorting as taught by Huang. Doing so would allow the system to provide candidate items according to the predicted preferences.

In regard to claim 12, Bachmann, Jannach and Huang teach: The method of claim 11, where providing the recommendation for the one or more of the plurality of live-stream media items to the user of the content sharing platform comprises: determining whether the level of confidence associated with each the plurality of live-stream media items exceeds a threshold level; and responsive to determining that the level of confidence associated with the one or more of the plurality of live-stream media items exceeds the threshold level, providing the recommendation for each of the one or more of the plurality of live-stream media items to the user. (Huang, "To fulfill the aforementioned goals, we propose a real-time top-N video recommendation system. We develop a real time MF based CF algorithm, with an online updating strategy... To produce top-N recommendations in real-time, we build similar video tables to select high-quality candidate videos for recommendation, which record the most relevant videos for each video."; top-N corresponds to the threshold level)


Response to Arguments
 Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are moot:
Applicant argues: (see p. 13 middle – p. 14 top, claim 1): “Huang’s matrix factorization…” 
Examiner answers: the arguments do not apply to the references being used in the current rejection.
Applicant argues: (see p. 14 bottom – p. 16 top, claim 10): “Providing seed videos of Huang’s…” 
Examiner answers: the arguments do not apply to the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/S.C./Examiner, Art Unit 2122                       

/BRIAN M SMITH/Primary Examiner, Art Unit 2122